Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/17/2021 has been fully considered. Claims 2, 6, 9,  were amended. Claims 26-28 were newly added. Claims 3-5, 10-11, 19-21, were cancelled. Claims 1-2, 6-9, 22, 26-28 have been examined on the merits. Claims 12 -18 are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7 and 22 is/are rejected, under 35 U.S.C. 103 as obvious over Gellerstedt (US 8,341,768) in view of Tuttle (US 9,498,010).
With respect to claim 1, the device of Gellerstedt discloses,

 A system comprising: a surgical glove (11)
A surgical garment comprising a surgical garment cuff (4, 5) and
A sealing device comprising an adhesive (6) on a first side of the sealing device or on a second side of the sealing device that is opposite the first side (both sides of 6 are adhesive), 
The first side being configured to be applied on an inside surface of the surgical glove (Figure 3), and
the second side being configured to be applied on an outside surface of the surgical garment cuff  (Figure 3) so as to provide a  seal between the inside surface and the outside surface with the seal being formed on a circumference of the outside surface (Column 5, lines 5-10),
The device of Gellerstedt is silent to the adhesive spanning the entire circumference and providing a fluid seal 
The device Tuttle discloses an adhesive that spans the entire circumferences (edges meet) of the interior of the glove (Figure 2) and provides a fluid seal (Column 3, lines 32-35) being formed on an entire circumference as recited by applicant (Figure 2) the fluid seal being configured to maintain a positive air pressure within the surgical garment and the surgical glove relative to outside the surgical garment and the surgical glove.  It would have been obvious to a person having ordinary skill in the art at the time 

With respect to claim 2, wherein the adhesive provides the fluid seal on the entire circumference of the outside surface (column 3, lines 10-15). It is noted that the device of Tuttle discloses that the fluid seal is provided on the entire outer surface of the glove since the device prevents fluid from enter the glove and providing a watertight protection. The claims do not require that the adhesive be positioned on the outer surface of the glove, only that the fluid seal is on the entire circumference of the outer surface.



With respect to claim 6, wherein the sealing device(155, 165) takes a form of a strip that is provide on the strip is provided along the inside surface. (Figure 3). 

With respect to claim 7, wherein the surgical garment cuff comprises a reinforced portion (5). 





With respect to claim 22, the second side (6)  being configured to be applied on the outside surface of the surgical garment cuff (Figure 3) so as to provide the fluid seal with the fluid seal being formed on an entire circumference of the inside surface.

Claim 8 is/are rejected under 35 U.S.C. 103 as being patentable over Gellerstedt and Tuttle as applied above, and further in view of Jordan et al. (US 7,685,649).  
The modified device of Gellerstedt substantially discloses the claimed invention but is lacking a fluid impervious material of the reinforced portion. With respect to claim 8, wherein the reinforced portion comprises a fluid impervious material (column 2, lines 34-35).  It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the device of Jordan to provide improved grip and waterproofing. 

Claims 9, 26, 27 and 28 is/are rejected under 35 U.S.C. 103 as being patentable over Gellerstedt and Tuttle as applied above, and further in view of Ordway (US 2004/0099666). The modified device of Gellerstedt substantially disclose the claimed invention but is lacking globular adhesive. The device of Ordway teaches, 

With respect to claim 26, the adhesive (26) is a foam adhesive (para 0018). 
With respect to claim 27, the adhesive is configured to expand after the adhesive is administered. The limitation “configured to expand after the adhesive is administered” is a functional recitation. The prior art meets the structural language as recited and therefore meets the claims, since the foam of the prior art is capable of expanding after being administered as claimed by applicant, see MPEP 2114. 
With respect to claim 28, wherein the fluid seal is an air seal. The limitation as recited is functional, the prior art meets the structure as recited and therefore it is interpreted as being capable of performing in the same manner as claimed by applicant and would be able to seal of air. 
 It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the globular adhesive as taught by Ordway, since it is mere substitution of one known adhesive with another known adhesive. 


Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive with respect to claims 1-2, 6-9, 22 and 26-28. 
`	Applicant argues that the examiner fails to set for a prima face case of obviousness. The rational is taught by the prior art reference, as pointed out in the office 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765

/RICHALE L QUINN/Primary Examiner, Art Unit 3732